SULLIVAN, Judge,
concurring.
While I fully concur in the resolution of the merits of this appeal, I write separately to state my disagreement as to the necessity for an assignment of errors. My view in this regard is as stated in Hogan v. Review Board of the Indiana Department of Employment & Training Services (1994) Ind. App., 635 N.E.2d 172.
The majority has permitted a belated assignment of errors to be filed. This course seems to undercut the position set forth in Claywell and St. Amand-Zion. Those cases hold that an assignment of errors is truly jurisdictional, and that without a timely filed assignment of errors, we do not have jurisdiction to review the merits.
*1261The quotation from Claywell, set forth in the majority opinion here, clearly contemplates an extension of time to file an assignment of errors. Such extension presupposes, however, that such assignment was in existence when the appeal was perfected in this court. If, on the other hand, the majority is permitting the filing of an assignment of errors totally separate from the record in existence before the appeal, it dilutes the jurisdictional attributes of the assignment.
To be sure, .C. 22-4-17-12(f), the statute deemed controlling by the majority, specifies that the assignment of errors must be attached by the appellant to the transcript of the proceedings which took place before the administrative law judge and the Review Board. Thus, it would appear that the assignment of errors is to be prepared and included after all proceedings have been completed at the administrative level. This very fact demonstrates the totally superfluous nature of the assignment of errors.
To the extent that the assignment of errors contemplated by I.C. 22-4-17-12 is analogous to the old motion to correct errors in judicial proceedings, it's primary purpose is to assert error and gain correction thereof before embarking upon the lengthy and expensive appellate process. Lugar v. State ex rel. Lee (1978) 270 Ind. 45, 383 N.E.2d 287. Corollary purposes of the motion to correct errors were to develop the points which would be presented upon appeal in the event that the trial court denies relief and to permit the opposing party an opportunity to respond in the trial court. Id. Only tangentially was the motion to correct errors or the assignment of errors considered to be a part of the appellate process itself, This is so even though such documents were mistakenly deemed by some case decisions to be jurisdictional and a condition precedent to appellate review. See Hogan v. Review Board, supra, 635 N.E.2d at 176, 177, nn. 11 & 13.
Unlike an assignment of errors in judicial proceedings, the assignment of errors in administrative proceedings does not allow the administrative agency to correct its own mistakes. Accordingly, an assignment of errors in administrative proceedings serves no valid purpose. As stated in Means v. Seif Material Handling Co. (19783) 2d Dist., 157 Ind.App. 492, 494, 300 N.E.2d 895, 896, "[It] is as helpful as a blank piece of paper...."
Be that as it may, the majority has permitted the record to be supplemented by adding a "pleading" which was not in existence when the record was filed in this court. In doing so, it has belatedly and after-the-fact permitted the appellant to create review jurisdiction on the part of this court. As noted in Hogan, supra, that jurisdiction exists with or without an assignment of errors. If such assignment is an essential ingredient to the comfort level of the majority, so be it. Its inclusion adds nothing and detracts nothing from our ability to review the case.
In any event, I am pleased that the majority has reached the merits of the appeal, and I fully concur with its opinion upon the merits.